     Case 1:17-cv-01156-DAD-SKO Document 10 Filed 07/07/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD C. ACORD,                                  No. 1:17-cv-01156-NONE-SKO (HC)
12                       Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, DISMISSING
13                                                       PETITION, DIRECTING THE CLERK OF
                                                         COURT TO ASSIGN DISTRICT JUDGE FOR
14            v.                                         PURPOSE OF CLOSING CASE AND THEN
                                                         ENTER JUDGMENT AND CLOSE CASE,
15                                                       AND DECLINING TO ISSUE CERTIFICATE
                                                         OF APPEALABILITY
16
      THE STATE OF CALIFORNIA,                           (Doc. No. 9)
17
                         Respondent.
18

19

20          Petitioner is a state prisoner proceeding in propria persona and in forma pauperis with a

21   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. On April 2, 2020, the assigned

22   magistrate judge issued findings and recommendation recommending that the pending petition be

23   dismissed due to petitioner’s failure to state a cognizable claim for federal habeas relief as well as

24   other reasons. (Doc. No. 9.) The findings and recommendation were served upon all parties and

25   contained notice that any objections were to be filed within twenty-one (21) days from the date of

26   service of that order. To date, no party has filed objections. However, the court notes that the

27   findings and recommendations served on petitioner were returned by the U.S. Postal Service on

28   April 14, 2020, as “undeliverable – unable to forward.” Pursuant to Local Rule 183(b), plaintiff

                                                        1
     Case 1:17-cv-01156-DAD-SKO Document 10 Filed 07/07/20 Page 2 of 3

 1   was required to notify the court and opposing parties of any change of address within sixty-three

 2   (63) days. That time period has now expired, and the court has not received any communication

 3   from petitioner.1

 4           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 6   findings and recommendation is supported by the record and proper analysis.

 7           In addition, the court declines to issue a certificate of appealability. A state prisoner

 8   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 9   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

10   U.S. 322, 335–36 (2003). Specifically, the federal rules governing habeas cases brought by state

11   prisoners require a district court issuing an order denying a habeas petition to either grant or deny

12   therein a certificate of appealability. See Rules Governing § 2254 Case, Rule 11(a). A judge

13   shall grant a certificate of appealability “only if the applicant has made a substantial showing of

14   the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the certificate must indicate

15   which issues satisfy this standard. 28 U.S.C. § 2253(c)(3). “Where a district court has rejected

16   the constitutional claims on the merits, the showing required to satisfy § 2253(c) is

17   straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district

18   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

19   473, 484 (2000). Here, petitioner has not made such a showing. Accordingly, a certificate of

20   appealability will not be issued.
21           In the present case, the court finds that petitioner has not made the required substantial

22   showing of the denial of a constitutional right to justify the issuance of a certificate of

23   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

24   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

25   proceed further. Thus, the court DECLINES to issue a certificate of appealability.

26   /////
27   1
      The court also takes judicial notice of the docket in Acord v. State of California, et al., No. 1:20-
28   cv-0046-NONE-JDP, which reflects that a June 22, 2020, court order was also returned as
     undeliverable because petitioner is no longer in custody.
                                                       2
     Case 1:17-cv-01156-DAD-SKO Document 10 Filed 07/07/20 Page 3 of 3

 1         Accordingly, the court orders as follows:

 2         1.     The findings and recommendations, filed April 2, 2020 (Doc. No. 9), are

 3   ADOPTED IN FULL;

 4         2.     The petition for writ of habeas corpus is DISMISSED;

 5         3.     The Clerk of Court is directed to assign a district judge to this case for the purpose

 6   of closing the case and then to ENTER JUDGMENT AND CLOSE THE CASE; and,

 7         4.     The court DECLINES to issue a certificate of appealability.

 8         This order terminates the action in its entirety.

 9   IT IS SO ORDERED.
10
        Dated:   July 7, 2020
11                                                     UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       3
